Dear Friends, Fiduciary Management, Inc. joins United Way of Greater Milwaukee in thanking you for helping us LIVE UNITED. Your investment is hard at work tackling our communitys most critical problems. We at Fiduciary Management understand how investing wisely can produce lasting change. Like you, we trust United Way to maximize your generous gift to create a better future for all. Give. Volunteer. Inspire. Thats what it means to LIVE UNITED. 1 Text contained within logo: Fiduciary Management, Inc. WWW.FMIFUNDS.COM Thank you to Fiduciary Management, Inc. for sponsoring the 2008 Leadership Registry. By underwriting this publication, Fiduciary Management helps United Way keep administrative costs low, ensuring that donors gifts are invested in community problem solving. LIVE UNITED .
